      CASE 0:19-cv-02803-DSD-BRT Document 7 Filed 04/21/20 Page 1 of 1



                       UNITED STATE DISTICT COURT
                          DISTRICT OF MINNESOTA
                      CIVIL NO.: 19-2803(DSD/BRT)

Monty Jones,

                  Plaintiff,

v.                                                    ORDER

Aeon and Affiliates, Juanita Sealy,
Tai Giwa, and Megan Cihra,

                  Defendants.


      This   matter   comes   before   the   court   upon   the   report   and

recommendations (R&Rs) of United States Magistrate Judge Becky R.

Thorson dated January 6, 2020, and March 12, 2020.            No objections

have been filed to the R&Rs in the time period permitted.

      Based on the R&Rs and the files, records, and proceedings

herein, IT IS HEREBY ORDERED that:

      1.     The R&Rs [ECF Nos. 4, 6] are adopted in their entireties;

and

      2.     The action is dismissed without prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: April 21, 2020

                                         s/David S. Doty
                                         David S. Doty, Judge
                                         United States District Court
